        Case 1:19-cr-00032-SPW Document 44 Filed 07/27/21 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTWCT OF MONTANA
                              BILLINGS DIVISION



 UNITED STATES OF AMERICA,                    Cause No. CR 19-32-BLG-SPW


             Plaintiff,

       vs.                                                 ORDER


FRANCIS WILLIAM MURPHY,

             Defendant.



      Defendant Murphy moves the Court to clarify the sentence so that it will run

concurrently with his state sentence. Murphy pled guilty to being a felon in

possession of a firearm and was sentenced to serve 72 months in prison, to be

followed by three years' supervised release. See Judgment(Doc. 37)at 1-3.

      The Judgment provided for concurrent sentences,see id. at 2, but Murphy

believes the Court intended to say that his 72-month federal sentence and his state

sentence would overlap as ofthe date he was arrested on a federal warrant. See

Mot. for Clarification(Doc. 43)at 1-2.

      Under the circumstances here,"clarifying" the sentence would require

correction ofthe judgment. A sentencing court"may at any time correct a clerical
Case 1:19-cr-00032-SPW Document 44 Filed 07/27/21 Page 2 of 5
Case 1:19-cr-00032-SPW Document 44 Filed 07/27/21 Page 3 of 5
Case 1:19-cr-00032-SPW Document 44 Filed 07/27/21 Page 4 of 5
Case 1:19-cr-00032-SPW Document 44 Filed 07/27/21 Page 5 of 5
